Citation Nr: 1220490	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-44 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected left knee disability, prior to October 1, 2011.

2.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disability, as of October 1, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 20 percent for a service-connected left knee disability, prior to October 1, 2011.

2.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 10 percent for a service-connected left knee disability, as of October 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for a service-connected left knee disability, prior to October 1, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for a service-connected left knee disability, as of October 1, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2009, the Veteran filed a claim for benefits which was interpreted to include the issue of entitlement to an increased rating for residuals of a left knee injury.  A June 2009 rating decision awarded a 20 percent rating for the Veteran's a left knee disability, effective March 4, 2009.  The Veteran filed a notice of disagreement to the rating assigned, and submitted a document which was interpreted as perfecting an appeal as to this issue in October 2009.  Subsequently, in October 2009, the RO proposed reducing the Veteran's left knee disorder rating to 10 percent.  The reduction was implemented by a July 2011 rating decision, and the 10 percent rating was assigned effective October 1, 2011.  In an April 2012 statement, the Veteran stated that he wanted to withdraw his appeal for his left knee disability and did not want to pursue the matter further.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

With regard to the issues of entitlement to a rating in excess of 20 percent for a service-connected left knee disability, prior to October 1, 2011; and entitlement to a rating in excess of 10 percent for a service-connected left knee disability, as of October 1, 2011, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to those issues.  Therefore, the Board finds that the Veteran has withdrawn his claim as to those issues, and the Board does not have jurisdiction to review the appeal.  Therefore, those issues are dismissed.





ORDER

The claim of entitlement to a rating in excess of 20 percent for a service-connected left knee disability, prior to October 1, 2011, is dismissed.

The claim of entitlement to a rating in excess of 10 percent for a service-connected left knee disability, as of October 1, 2011, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


